Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 	Claims 1, 5-10, and 12-13 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1) Upon further review and reconsideration, it has been determined that the recitation of trade names “Liberty” and “Roundup Ready” renders claim 9 indefinite.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a herbicide and, accordingly, the identification/description is indefinite.
Additionally, the tradenames recited next to the chemical name make it confusing as to whether the specific product is limiting or exemplary.  
	(2) Upon further review, claim 12 is recognized as containing a typo, “Bat” at line 2.  A space is required between the “B” and “at.” 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Independent claim 1 has been amended to recite a ratio that appears to be a typographical error.  The ratio of the heptanoate to octanoate is recited as 1:1.5 to 1:5.1.  However, the ratio in the original disclosure is 1:1.15 to 1.5 :1 (specification page 3, lines 10-11).  Therefore, all currently pending claims fail to find adequate descriptive support from the originally filed disclosure.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Nufarm Technical Product Sheet .  
 Nufarm Technical Product Sheet (Conquer)1 discloses the commercial herbicide product Conquer, which is a mixture of the commercial herbicide Kori (bromoxynil) and Aim (carfentrazone).  Use in canola crop prior to seeding is disclosed (see “Major Crops”).  Control of volunteer canola and other weeds is disclosed (see “Major weeds controlled”).  Further combination with glyphosate is disclosed for enhanced control of weeds (see “Tank mixes” and “Mixing order”).  Application prior to seeding as a pre-seed burndown for cultivating canola crop is disclosed (see “Major Crops” and “Benefits”).  Combination of two unique modes of action or three modes of action when combined with glyphosate provides control of tough-to-kill weeds, resistant weeds, and faster and more complete control of broadleaf weeds (see “Benefits”).  Adding water to formulate the mixture of herbicides, including bromoxynil, carfentrazone, and glyphosate, is disclosed (see “Mixing Order”).  
 CN 1023265582 discloses the herbicidal combination of 1-60% carfentrazone-ethyl and 1-80% bromoxynil octanoate (see the Applicant-submitted English abstract).  HCAPLUS abstract 2012:133009 is cited to further show that CN 102326558 discloses synergistic effect and broad herbicidal spectrum of said herbicidal combination.  
Applicant acknowledges in the specification that the herbicidal product Conquer by Nufarm actually contains carfentrazone-ethyl and bromoxynil-octanoate, and this product is known for the control of various weeds, in particular volunteer canola (page 2, 
Foan (US 6,255,252) discloses a substantially 1:1 molar ratio mixture of heptanoate ester of bromoxynil + octanoate ester of bromoxynil (see entire disclosure).  The ester mixture is advantageous because it has a lower melting point than either the octanoate alone or heptanoate alone, which provides ease of transportation, handling and formulation into liquid concentrates (column 2, lines 1-52).  The mixture of heptanoate and octanoate esters of bromoxynil “possesses herbicidal properties very similar to those of bromoxynil octanoate and formulations of the mixture may be used in the same manner and at the same rates of application as bromoxynil octanoate to control growth of weeds” (emphasis added) (column 2, 2nd paragraph).  The “substantially 1:1 molar ratio mixture” is 1:1.5 to 1.5:1, including 1:1.02, to 1.01:1 and 1:1 (column 2, 4th paragraph).  The lower melting point improves formulations because it reduces crystallization occurrences (column 3, lines 19-39).  The mixture of heptanoate and octanoate esters of bromoxynil can be diluted in water with emulsifying agents to give spray fluids suitable for application to weeds such as broadleaf weeds (column 6, last paragraph; column 7, first full paragraph; claims 22-26).
  Mito (US 5,935,905) discloses the synergistic herbicidal combination of carfentrazone-ethyl and glyphosate. See column 1, lines 20-43.  Control of various weeds is disclosed (see from column 2, lines 3-61).  Control in crops, including crops which are tolerant to herbicides or classes of herbicides such as glyphosate is disclosed 
The cited prior art references do not explicitly exemplify an aqueous herbicidal composition and method wherein carfentrazone-ethyl is combined with a mixed heptanoate-octanoate ester of bromoxynil.  However, Nufarm Technical Product Sheet for Conquer teaches the combination of carfentrazone-ethyl and bromoxynil octanoate.  The motivation to substitute the octanoate ester of bromoxynil with the mixed heptanoate-octanoate ester of bromoxynil comes from the mixed ester’s numerous advantages as discussed above, including improved formulation due to reduced crystallization.  Crystallization would deteriorate activity, so this is a strong motivation to use the mixed ester form of bromoxynil.  Moreover, Foan teaches that the mixed heptanoate-octanoate ester of bromoxynil “may be used in the same manner and at the same rates of application as bromoxynil octanoate to control the growth of weeds” (column 2, second paragraph).  Thus, the ordinary skilled artisan would have found it obvious to utilize the mixed heptanoate-octanoate ester of bromoxynil instead of bromoxynil octanoate in combination with carfentrazone ethyl or carfentrazone and glyphosate.  
The claimed 1:1.5 to 1:5.1 ratio of the heptanoate to octanoate bromoxynil is noted.  Foan teaches a narrow range that includes 1:1.5.  

Further addition of glyphosate is clearly and explicitly taught by Nufarm Technical Product Sheet.  Controlling volunteer canola and other weed plants is also clearly and explicitly taught by Nufarm Technical Product Sheet.  Such control for cultivating canola crop plant is also clearly and explicitly taught by Nufarm Technical Product Sheet.  
Carfentrazone-ethyl at 5-200 g/ha is suggested by its known application rate as shown by Mito.  The claimed 25-750 g/ha rate for heptanoate-octanoate ester of bromoxynil would have been within the skill of the ordinary skilled artisan from the known application rates of each herbicide as discussed above, from the 1-60% carfentrazone-ethyl and 1-80% bromoxynil octanoate mixing ratios taught by CN 102326558, and routine optimization.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s specification results have been given due consideration but they fail to take into account the expected improvement from the known advantages of the heptanoate-octanoate ester of bromoxynil and the expected synergism of carfentrazone-ethyl with bromoxynil octanoate.  Improved results are not evidence of unexpected results when the results would have been expected from the teachings of the prior art.  Additionally, evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	Applicant’s arguments relative hereto, filed on 11/27/2020, have been given due consideration, but they were deemed unpersuasive for the following reasons.
	Applicant argues that Foan does not “supply a reason to use any mixed ester of bromoxynil for weed control,” because reduced crystallization relates to recrystallization during transport and storage of concentrated bromoxynil at cold temperatures (emphasis in the original).  So Applicant is essentially arguing that even though Nufarm Technical Product Sheet teaches combining carfentrazone-ethyl and bromoxynil-octanoate, and Foan teaches that the mixed heptanoate-octanoate bromoxynil “may be used in the same manner and at the same rates of application as bromoxynil octanoate to control the growth of weeds,” Foan does not supply a reason to use the mixed heptanoate-octanoate bromoxynil.  Applicant’s argument is found unpersuasive.  Foan clearly teaches that bromoxynil octanoate can be substituted by mixed heptanoate-octanoate bromoxynil.  
	Applicant states, “The Office cannot selectively rely on isolated teachings of the prior art while ignoring others -- the document must be read as a whole.”  While the Examiner agrees with this truism, it is Applicant who is ignoring the plain teachings and implications of the cited prior art documents by arguing that Foan’s teachings do not apply to weed control, to aqueous solution, and to diluted aqueous solution.  Nufarm Technical Product Sheet for the product Conquer and Applicant’s specification acknowledgement clearly establish that the prior art discloses mixing carfentrazone-ethyl and bromoxynil octanoate.  But where does that bromoxynil octanoate come from?  Does the ordinary skilled artisan have a lab next to his or her farm to synthesize the bromoxynil octanoate as needed?  Applicant fails to consider the fact that Foan’s storage and transportation advantages are relevant to any end user because the end user would be using stored and transported herbicides, including bromoxynil herbicides.  Thus, Foan provides the motivation to substitute the bromoxynil octanoate in Conquer’s mixture of carfentrazone + bromoxynil with Foan’s mixed heptanoate-octanoate bromoxynil.  
	Applicant also argues that the “instant claims do not deal with a concentrated formulation because the claims cover a diluted formulation that is ready for application.”  This argument is clearly erroneous.  There is nothing in the current claims that require a diluted aqueous formulation that is ready for use, because the claim language “aqueous herbicidal composition” does not necessarily mean that the composition is diluted and/or ready to use.  The term “aqueous” is not defined in the instant specification as to water content, and use of water and an organic solvent is encompassed by the invention – see paragraph 59 of the published application.  Even if the claims were limited to a water-diluted ready to use aqueous formulation, the prior art is still amply suggestive of the claimed invention for the reasons stated above.
	Applicant argues that “Foan does not provide any hint about the biological efficacy of the final solution” and the specification data clearly shows improved performance for volunteer canola.  With respect to biological activity, Foan discloses that the mixture of heptanoate and octanoate esters of bromoxynil “possesses herbicidal properties very similar to those of bromoxynil octanoate and formulations of the mixture may be used in the same manner and at the same rates of application as bromoxynil octanoate to control growth of weeds” (column 2, 2nd paragraph).  With respect to Applicant’s specification data, several reasons can be set forth as to why they are not sufficient evidence of nonobviousness:
	(1) A 1:1 mixed heptanoate-octanoate bromoxynil has an average molecular weight of about 254.1 g, whereas bromoxynil octanoate has a higher molecular weight of about 261.02.  Consequently 140 g/ha of bromoxynil octanoate delivers 0.536 mole of bromoxynil, whereas 140 g/ha of B (mixed heptanoate-octanoate bromoxynil) delivers 0.551 mole of bromoxynil.  This accounts for about +2.8% more of bromoxynil in molar basis that is applied to the field when the mixed heptanoate-octanoate bromoxynil is used, which would explain the slight increase in efficacy as shown in specification tables 1-4.  
	(2) The aforementioned slight increase in efficacy is presented without any statistical information.  For example, standard deviation is not provided to assess whether the difference in the result, for example the difference between 78.3% and 80% in the third column of Table 1, is significant or within sampling variation or error.
	(3) The efficacy of products with bromoxynil octanoate appears to be greater in some instances.  See Table 4, Test location nos. 5, 6 and 3.  In Table 4, Test location 2, the efficacies are identical.  
	(4) Only one mixture ratio of A to B, 9:140, was tested; and the test was done with another herbicide present, glyphosate (see below).  Even if the test data were probative evidence of nonobviousness, it would not be sufficient for the entire scope of the claims, because significantly different ratios would contain different amounts and proportions of herbicides, which could affect the difference in result observed in the specification tables.  For example, it is unpredictable whether using a different ratio such as 140:9 (A to B) would provide the same level of efficacy as the tested 9:140 (A to B), given that the greater amount of A may provide sufficient efficacy that synergism is not obtained when B is added – Table 1 at location no. 1 shows 86.7% efficacy for 280 g/ha of A + glyphosate, with glyphosate shown to be not effective at the tested rate against volunteer canola tolerant to glyphosate.  Thus, it can be seen that 280 g/ha of A is highly efficacious, so using a ratio that skews to its greater proportion of A may not behave in the same way as the tested ratio in the specification that skewed to a greater proportion of B (only 9 g/ha of A used).  In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
	(5) There is no data for a combination of herbicides without glyphosate.  An aqueous herbicidal composition without glyphosate is within the scope of all but claim 5, but data relevant to only claim 5 is shown.  The effect of having glyphosate with components A and B is unpredictable in terms of unexpected result because the chemistry of glyphosate could interact with the chemistry of either A or B or both.  The ultimate effect on the target weed such as volunteer canola cannot be predicted, so absence of data for just A + B is a failure to advance evidence of nonobviousness for claims 1 and 6-13.  
For these reasons, Applicant’s arguments are found unpersuasive, and all claims must be rejected again. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Submitted by Applicant in the IDS of 9/5/2018; cited as “Carfentrazone/Bromoxynil,” the second Non-Patent Literature document.  
        2 Submitted by Applicant in the IDS of 9/5/2018.